DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1-8 and 10-19 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1-8 and 10-19 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
EP 3591637 Al (“Klingemann”) discloses an invention for distributing cost of platooning trucks, are discussed. The method comprising a step of receiving at least two platooning requests and determining, based on said requests, a platooning plan comprising which is determined to reduce a combined estimated resource consumption. The method further comprises the step of determining at least one estimated resource gain distribution for the vehicles associated with the platooning plan and determining an estimated compensation associated with each vehicle based on the estimated resource gain distribution. The method further comprises receiving sensor data collected while platooning of the vehicle associated with the user devices, and determining, an updated compensation associated with at least one vehicle based on the estimated compensation associated with the respective vehicle and the received sensor data.
US 20200027355 Al (“Sujan”) teaches an invention which includes a controller including a circuit structured to communicate with a platoon of vehicles, determine a platoon rank order, determine final separation distances between vehicles, affect operation of each vehicle to achieve the platoon rank order and final separation distances, monitor the platoon of vehicles to determine if a deserter is leaving the platoon of vehicles or if a critical change has occurred, determine an updated platoon rank order, and determine an updated final separation distances between vehicles

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

Regarding Claim(s) 1-8 and 10-19, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“perform location change control in response to determining change of the location of the leading vehicle is necessary;
...
compare driving costs of the leading vehicle with driving costs of a following vehicle; and
request the following vehicle to change a driving location in the platooning line when the driving costs of the leading vehicle are greater than the driving costs of the following vehicle”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax